SECURITIES ACQUISITION AND INVESTOR RIGHTS AGREEMENT
 
This Securities Acquisition and Investor Rights Agreement (this "Agreement") is
dated as of December 8, 2006 by and among MEDirect Latino Inc., a Florida
corporation (the "Company"), and Granite Creek FlexCap I, L.P., a Delaware
limited partnership (the "Holder").
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), the Company desires to issue to the Holder, and the Holder
desires to acquire from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
"Business" shall have the meaning set forth in the Loan Agreement.
 
"Business Day" means any day other than Saturday, Sunday or any other day on
which commercial banks in Chicago are authorized or required by law to remain
closed, or with respect to the Commission, is a day on which the Commission is
closed.
 
"Closing" means the closing of the transactions contemplated by the Transaction
Documents.
 
"Closing Date" means the date of the Closing.
 
"Closing Price" means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing
price per share of the Common Stock for such date (or the nearest preceding date
that is a Business Day if the Closing Date is not a Business Day) on the primary
Eligible Market or exchange on which the Common Stock is then listed or quoted;
(b) if prices for the Common Stock are then quoted on the OTC Bulletin Board,
the closing bid price per share of the Common Stock for such date (or the
nearest preceding date) so quoted; (c) if prices for the Common Stock are then
reported in the "Pink Sheets" published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its function of
reporting prices), the most recent closing bid price per share of the Common
Stock so reported; or (d) in all other cases, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Company.
 
 
-1-

--------------------------------------------------------------------------------

 
"Co-Investment Notice" shall have the meaning set forth in Section 7.4(a).
 
"Commission" means the Securities and Exchange Commission.
 
"Common Stock" means the common stock of the Company, par value $0.0001 per
share.
 
"Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
"Company Counsel" means Joseph Emas, counsel to the Company.
 
"Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
"Designated Stockholder" means each of Raymond J. Talarico and Debra L. Towsley.
 
"Effective Date" means the date that the Registration Statement is first
declared effective by the Commission.
 
"Eligible Market" means any of the New York Stock Exchange, the American Stock
Exchange , the OTC Bulletin Board or the Pink Sheets.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Excluded Stock" means the issuance of Common Stock (A) upon exercise or
conversion of any options or other securities described in Schedule 3.1(i)
(provided that such exercise or conversion occurs in accordance with the terms
thereof, without amendment or modification, and that the applicable exercise or
conversion price or ratio is described in such schedule) or otherwise pursuant
to any employee benefit plan described in Schedule 3.1(i) or which is hereafter
adopted by the Company and approved by its stockholders or (B) in connection
with any issuance of shares or grant of options to employees, officers,
directors or consultants of the Company pursuant to a stock option plan or other
incentive stock plan duly adopted by the Company's board of directors or in
respect of the issuance of Common Stock upon exercise of any such options.
 
"Family Group" shall have the meaning set forth in Section 7.3.
 
"Filing Date" means the 90th day after the Closing Date, or if the 90th day
after the Closing Date is not a Business Day for the Commission, then on the
next day thereafter that is a Business Day for the Commission.
 
"Holder's Counsel" shall mean Pedersen & Houpt, P.C.
 
 
-2-

--------------------------------------------------------------------------------

 
"Lien" means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.
 
"Loan" means the loan in the maximum principal amount of Eight Million Two
Hundred Fifty Thousand Dollars ($8,250,000) pursuant to the Loan Agreement.
 
"Loan Agreement" means the loan and security agreement entered into as of the
date hereof by and among the Company as borrower, Granite Creek FlexCap I, L.P,
St. Cloud Capital Partners, L.P., Bedford Oak Partners, L.P., Fred B. and Lois
Tarter, Hungry Lizard, LLC and KKP Investments II LLC, a Delaware limited
liability company, as lenders, and Granite Creek Partners, L.L.C. as agent.
 
"Losses" means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys' fees.
 
"Market Value" means as to Common Stock on any Trading Day, the product of the
Closing Price on such Trading Day and the number of shares of Common Stock then
held by the Holder.
 
"New Securities" has the meaning set forth in Section 7.1.
 
"Notice Parties" has the meaning set forth in Section 7.1.
 
"Offer Notice" has the meaning set forth in Section 7.1.
 
"Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
"Permitted Transferees" shall have the meaning set forth in Section 7.3.
 
"Person" means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Pro Rata Share" has the meaning set forth in the Loan Agreement.
 
"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
 
 
-3-

--------------------------------------------------------------------------------

 
"Registrable Securities" means any Common Stock issued or issuable to any person
pursuant to the Transaction Documents, together with any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing. The Holder acknowledges that the
Company may choose to include the Registrable Securities hereunder on a
registration statement with other similar securities.
 
"Registration Statement" means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
"Required Effectiveness Date" means the 180th day after Closing Date; provided,
however, that if the 180th day after the Closing Date is not a Business Day for
the Commission, then the Required Effectiveness Date shall be the first day
thereafter which is a Business Day for the Commission.
 
"Rule 144," "Rule 415," and "Rule 424" means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.
 
"Sale Notice" has the meaning set forth in Section 7.2.
 
"SBA" shall mean the Small Business Administration.
 
"SBIA" shall mean the Small Business Investment Act of 1958, as amended, and the
regulations thereunder, including but not limited to Title 13, Code of Federal
Regulations, § 121.103.
 
"Securities" means the shares of Common Stock issuable upon conversion of the
Loan or any portion thereof.
 
"Selling Stakeholder" has the meaning set forth in Section 7.2.
 
"Small Business Investment Company" has the meaning set forth in the SBIA.
 
"Stock Option Plan" means any plan, written or not, approved by the Company's
board of directors and pursuant to which the Company may issues stock,
restricted stock, options, warrants or other share related instruments to its
employees, which plan does not permit the issuance of more than one million
(1,000,000) shares or rights to acquire share in the aggregate, based upon the
Company's current capitalization; provided that such shares or rights to acquire
shares may not be issued to any person who is an executive officer or a member
of the board of directors of the Company as of the date hereof..
 
"Subsidiary" means any Person in which the Company, directly or indirectly, owns
at least ten percent (10%) of the capital stock or holds an equivalent equity or
similar interest.
 
"Tag Along Election Period" has the meaning set forth in Section 7.2.
 
 
-4-

--------------------------------------------------------------------------------

 
"Trading Day" means for any such date, the first of the following clauses to
apply: (a) any day on which the Common Stock is listed or quoted and traded on
its primary Trading Market (or any successor thereto), (b) if the Common Stock
is not then listed or quoted and traded on any Eligible Market, then a day on
which trading occurs on the American Stock Exchange (or any successor thereto),
or (c) if trading ceases to occur on the American Stock Exchange (or any
successor thereto), any Business Day.
 
"Trading Market" means the Pink Sheets, OTC Bulletin Board or any other Eligible
Market.
 
"Transaction Documents" means this Agreement, the Transfer Agent Instructions,
the Loan Agreement and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
 
"Transfer Agent Instructions" means the Irrevocable Transfer Agent Instructions,
in the form of Exhibit C, executed by the Company and delivered to and
acknowledged in writing by the Company's transfer agent.
 
ARTICLE II
CLOSING
 
2.1           Closing.  The Closing shall take place at the offices of the
Company, or at such other location or time as the parties may agree.
 
2.2           Closing Deliveries.
 
(a)           At the Closing, the Company shall deliver or cause to be delivered
to the Holder the following:
 
(i)           an executed copy of the Loan Agreement, the Note (as defined in
the Loan Agreement) and all other documents requiring the Company's signature
pursuant to the terms of the Loan Agreement as well as all other document
required to be delivered and/or executed by the Company or its agents as set
forth therein;
 
(ii)           a legal opinion of Company Counsel, in the form of Exhibit A,
executed by such counsel and delivered to the Holder;
 
(iii)           duly executed Transfer Agent Instructions acknowledged by the
Company's transfer agent; and
 
(iv)           such other documents or information as the Holder as an Small
Business Investment Company, or the SBA, which has jurisdiction over the Holder,
may require of the Company or the Holder in connection with the transaction
contemplated hereby.


 
-5-

--------------------------------------------------------------------------------

 
(b)           At the Closing the Holder shall deliver to the Company:
 
(i)           The cash consideration contemplated in this Agreement in readily
available funds.
 
(ii)           Any requested documentation indicating that the Loan contemplated
being made as of the date hereof is duly authorized and Holder has all required
approvals for the Holder to make the Loan.
 


ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Holder as follows:
 
(a)           Company Organization and Name.  The Company is a corporation duly
organized, existing and in good standing under the laws of the State of Florida,
with full and adequate corporate power to carry on and conduct its business as
presently conducted.  The Company's state issued organizational identification
number is P03000000129. The Company is duly licensed or qualified in all foreign
jurisdictions wherein the nature of its activities require such qualification or
licensing.  The exact legal name of the Company is as set forth in the first
paragraph of this Agreement, and the Company currently does not conduct, nor has
it during the last five (5) years conducted, business under any other name or
trade name, except for "Interaxx Digital Tools, Inc." which it used prior to
July 23, 2004.
 
(b)           Subsidiaries.  The Borrower does not have any Subsidiaries.
 
(c)           [intentionally omitted]
 
(d)           Authorization; Validity.  The Company has full right power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver this Agreement and perform its duties and obligations under this
Agreement and the other Transaction Documents.  The execution and delivery of
this Agreement and the other Transaction Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the articles of
incorporation or bylaws of the Company.  All necessary and appropriate corporate
action has been taken on the part of the Company to authorize the execution and
delivery of this Agreement and the other Transaction Documents.  This Agreement
and the other Transaction Documents are valid and binding agreements and
contracts of the Company in accordance with their respective terms.
 
(e)           Compliance with Laws.  The nature and transaction of the Company's
Business and operations and the use of its properties and assets do not and
during the term of the Loan shall not, violate or conflict with any applicable
law, statute, ordinance, rule, regulation or order of any kind or nature,
including, without limitation, the provisions of Occupational Safety and Health
Act of 1970, as amended, the Fair Labor Standards Act of 1938, as amended, the
Code, and the rules and regulations thereunder, and all Environmental Laws or
any zoning, land use, building, noise abatement, occupational health and safety
or other laws, any building permit or any condition, grant, easement, covenant,
condition or restriction, whether recorded or not.  The Company has obtained all
material permits, licenses, approvals, consents, certificates, orders or
authorizations of any Governmental Authority required for the lawful conduct of
its business (the "Permits").  All of the Permits are valid and subsisting and
in full force and effect.  There are no actions, claims or proceedings pending
or to the best of the Company's knowledge, threatened that seek the revocation,
cancellation, suspension or modification of any of the Permits.
 
 
-6-

--------------------------------------------------------------------------------

 
(f)           Regulated Business.  Without limiting the generality of the
representation and warranty set forth in Section 3.1(e), the Company represents
and warrants that it has been issued such licenses or permits as are required to
conduct its business as being conducted as of the date hereof, including but not
limited to your license to be a supplier of durable medical equipment,
orthotics, prosthetics, and supplies ("DMEPOS") issued by the Centers for
Medicare & Medicaid Services and your license from the State of Florida to be a
Home Medical Equipment and Services provider ("HME"), and as Company intends to
conduct its business at least during the term of the Loan.  None of the
individuals in its employ are required to have any licenses to operate the
Company's business.  Copies of the DMEPOS and HME licenses are attached hereto
as Schedule 3.1(f).
 
(g)           Environmental Laws and Hazardous Substances.  The Company
represents, warrants and agrees with the Holder that (i) the Company has not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off any of the premises of the
Company (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder, (ii) the operations of the Company comply in all
material respects with all Environmental Laws and all licenses, permits
certificates, approvals and similar authorizations thereunder, (iii) there has
been no investigation, proceeding, complaint, order, directive, claim, citation
or notice by any governmental authority or any other Person, nor is any pending
or, to the best of the Company's knowledge, threatened, and the Company shall
immediately notify the Holder upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
non-compliance with, or violation of, the requirements of any Environmental Law
by the Company or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material or any
other environmental, health or safety matter, which affects the Company or its
business, operations or assets or any properties at which the Company has
transported, stored or disposed of any Hazardous Materials, (iv) the Company has
no material liability, contingent or otherwise, in connection with a release,
spill or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material, and (v) without limiting the
generality of the foregoing, the Company shall, following determination by the
Holder that there is non-compliance, or any condition which requires any action
by or on behalf of the Company in order to avoid any non-compliance, with any
Environmental Law, at the Company's sole expense cause an independent
environmental engineer acceptable to the Holder to conduct such tests of the
relevant site as are appropriate, and prepare and deliver a report setting forth
the result of such tests, a proposed plan for remediation and an estimate of the
costs thereof.
 
(h)           Absence of Breach or Conflict.  The execution, delivery and
performance of this Agreement, the Loan Documents and any other documents or
instruments to be executed and delivered by the Company in connection with the
Loan shall not: (i) violate any provisions of law or any applicable regulation,
order, writ, injunction or decree of any court or governmental authority, or
(ii) conflict with, be inconsistent with, or result in any breach or default of
any of the terms, covenants, conditions, or provisions of any indenture,
mortgage, deed of trust, instrument, document, agreement or contract of any kind
to which the Company is a party or by which the Company or any of its property
or assets may be bound.
 
(i)           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(i).  All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
with all applicable securities laws. Except as disclosed in Schedule 3.1(i),
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common
Stock, or securities or rights convertible or exchangeable into shares of Common
Stock. Except as disclosed in Schedule 3.1(i), there are no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing rights to security holders) and the issue and sale of
the Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities. To the knowledge of the Company, except as specifically
disclosed in Schedule 3.1(i), no Person or group of related Persons beneficially
owns (as determined pursuant to Rule 13d-3 under the Exchange Act), or has the
right to acquire, by agreement with or by obligation binding upon the Company,
beneficial ownership of in excess of 5% of the outstanding Common Stock,
ignoring for such purposes any limitation on the number of shares of Common
Stock that may be owned at any single time.
 
-7-

--------------------------------------------------------------------------------

 
 
(j)           Reservation of Shares.  The Company has reserved and until the
Loan is repaid in full the Company shall keep reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable upon
conversion of the Loan.
 
(k)           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials (together with any materials filed by the Company under
the Exchange Act, whether or not required) being collectively referred to herein
as the "SEC Reports" and, together with this Agreement and the Exhibits and
Schedules to this Agreement, the "Disclosure Materials") on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  The Company has
delivered to the Holder true, correct and complete copies of all SEC Reports
filed within the 10 days preceding the date hereof.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.  All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject are included as
part of or specifically identified in the SEC Reports.
 
(l)           Financial Statements.  All financial statements submitted to the
Holder have been prepared in accordance with GAAP on a basis, except as
otherwise noted therein, consistent with the previous fiscal year and truly and
accurately reflect the financial condition of the Company and the results of the
operations for the Company as of such date and for the periods indicated.  Since
the date of the most recent financial statement submitted by the Company to the
Holder, there has been no material adverse change in the financial condition or
in the assets or liabilities of the Company, or any changes except those
occurring in the ordinary course of business.
 
(m)           Projections. The projections provided to the Holder by Company, a
copy of which are attached hereto as Exhibit D represent Company's best estimate
of its anticipated sales and costs for the periods covered thereby based upon
the assumptions set forth therein.
 
(n)           Intellectual Property.  Company owns or licenses or otherwise has
the right to use all Intellectual Property necessary for the operation of its
business as presently conducted or proposed to be conducted.  As of the date
hereof, the Company does not have any Intellectual Property registered, or
subject to pending applications, in the United States Patent and Trademark
Office or any similar office or agency in the United States, any State thereof,
any political subdivision thereof or in any other country, other than those
described in Schedule 3.1(n) attached hereto and has not granted any licenses
with respect thereto other than as set forth therein.  No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights.  To the best of the
Company's knowledge, no slogan or other advertising device, product, process,
method, substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by the
Company infringes any patent, trademark, servicemark, tradename, copyright,
license or other Intellectual Property owned by any other Person presently and
no claim or litigation is pending or threatened against or affecting the Company
contesting its right to sell or use any such Intellectual Property.  Schedule
3.1(n) sets forth all of the agreements or other arrangements of the Company
pursuant to which the Company has a material license or other right to use any
trademarks, logos, designs, representations or other Intellectual Property owned
by another person as in effect on the date hereof and the dates of the
expiration of such agreements or other arrangements of the Company as in effect
on the date hereof (collectively, together with such agreements or other
arrangements as may be entered into by the Company after the date hereof,
collectively, the "License Agreements" and individually, a "License
Agreement").  No trademark, servicemark, copyright or other Intellectual
Property at any time used by the Company which is owned by another person, or
owned by the Company subject to any Lien in favor of any person other than The
Holder, is affixed to any Inventory, except (a) to the extent permitted under
the term of the license agreements listed on Schedule 3.1(n) and (b) to the
extent the sale of Inventory to which such Intellectual Property is affixed is
permitted to be sold by the Company under applicable law (including the United
States Copyright Act of 1976).
 
-8-

--------------------------------------------------------------------------------

 
 
(o)           Litigation and Taxes.  There is no litigation, demand, charge,
claim, petition or governmental investigation or proceeding pending, or
threatened, against the Company, which, if adversely determined, would result in
any material adverse change in the financial condition or properties, business
or operations of the Company.  The Company has duly filed all applicable income
or other tax returns on a timely basis and has paid all income or other taxes
when due.  There is no controversy or objection pending, or threatened in
respect of any tax returns of the Company.
 
(p)           Event of Default.  No Event of Default (as defined in the Loan
Agreement) has occurred and is continuing, and no event has occurred and is
continuing which, with the lapse of time, the giving of notice, or both, would
constitute such an Event of Default under this Agreement or any of the Loan
Documents and the Company is not in default (without regard to grace or cure
periods) under any contract or agreement to which it is a party.
 
(q)           Governmental Regulation.  The Company is not, or after giving
effect to any loan, will not be, subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act or the Investment Company Act
of 1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.
 
(r)           Small Business Matters.  The Company, together with its
"affiliates" (as that term is defined in Title 13, Code of Federal Regulations,
§ 121.103), is a "small business concern" within the meaning of the Small
Business Investment Act of 1958, as amended, and the regulations thereunder,
including but not limited to Title 13, Code of Federal Regulations, § 121.103
(the "SBIA") and is in full compliance with, the provisions of the SBIA.  The
information regarding the Company and its affiliates set forth in the SBA
Form 480, Form 652 and Parts A and B of Form 1031 delivered at the Closing is
accurate and complete.  The information regarding use of proceeds to be used by
the Holder in completing SBA Form 1050 is also accurate and complete.  Copies of
such forms shall have been completed and executed by the Company and delivered
at the Closing together with a written statement of the Company regarding its
planned use of the proceeds from the Loan.  The Company does not presently
engage in, and it shall not hereafter engage in, any activities, nor shall the
Company use directly or indirectly the proceeds from the Loan hereunder for any
purpose, for which a Small Business Investment Company is prohibited from
providing funds by the SBIA).  The Company acknowledges that the Holder is a
federal licensee under the SBIA.  Neither the Company nor any of its officers,
managers, or shareholders or, to the best of their knowledge, their employees
directly or indirectly own or control, or are related to any Person who owns or
controls, any interest in, or is an officer, director, employee, shareholder, or
agent of, the Holder or any entity in any way related to or affiliated with the
Holder or any other Small Business Investment Company.  The Company has not
received, is not receiving, and has no intention to apply for any assistance
from the SBA or any Small Business Investment Company other than the
Holder.  Promptly after the end of each calendar year (but in any event prior to
February 28 of each year), Company shall deliver to Agent a written assessment
of the economic impact of the Holder's investment in the Company, specifying the
full-time equivalent jobs created or retained in connection with the investment,
the impact of the investment on the businesses of the Company and on taxes paid
by the Company and its employees.
 
(s)           Individual Licenses.  There are no licenses required of
individuals which are necessary to the conduct of the Company's business as
presently conducted.
 
(t)           Place of Business.  The principal place of business of the Company
is 2101 West Atlantic Boulevard, Suite 101, Pompano, Florida  33069 and the
Company shall promptly notify the Holder of any change in such location.
 
(u)           Certain Fees.  No brokerage or finder's fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement, and the Company has not taken
any action that would cause the Holder to be liable for any such fees or
commissions.
 
 
-9-

--------------------------------------------------------------------------------

 
(v)           Private Placement.  Neither the Company nor any Person acting on
the Company's behalf has sold or offered to sell or solicited any offer to buy
the Securities by means of any form of general solicitation or
advertising.  Neither the Company nor any of its Affiliates nor any Person
acting on the Company's behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and issuance of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market.  The Company is not, and is not an Affiliate of, an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.  The
Company is not a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.
 
(w)           SEC Filing Status The Company is not subject to any stop order or
other restriction imposed by any court, legal action or governmental authority
which would prohibit the issuance of the Securities.
 
(x)           Listing and Maintenance Requirements.  The Company has not, in the
two years preceding the date hereof, received notice (written or oral) from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
(y)           Registration Rights.  Except as described in Schedule 3.1(v), and
except as provided to the Holder pursuant hereto, the Company has not granted or
agreed to grant to any Person any rights (including "piggy-back" registration
rights) to have any securities of the Company registered with the Commission or
any other governmental authority that have not been satisfied.
 
(z)           Application of Takeover Protections.  There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
charter documents or the laws of its state of incorporation that is or could
become applicable to the Holder as a result of the Holder and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company's issuance
of the Securities and the Holder's ownership of the Securities.
 
(aa)           Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Holder or its agents or
counsel with any information that constitutes or might constitute material,
nonpublic information.  The Company understands and confirms that the Holder
will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure materials provided to the Holder
regarding the Company, its business and the transactions contemplated hereby,
including the Transaction Documents and the Schedules to this Agreement,
furnished by or on behalf of the Company are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.  The Company acknowledges and
agrees that the Holder is not making and has not made (i) any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 or (ii) any statement, commitment or
promise to the Company or, to its knowledge, any of its representatives which is
or was an inducement to the Company to enter into this Agreement or otherwise.
 
(bb)           Acknowledgment Regarding Holder.  The Company acknowledges and
agrees that the Holder is acting solely in the capacity of an arm's length
counter party with respect to the Company and to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Holder is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and any advice given by the
Holder or any of its representatives or agents in connection with this Agreement
is merely incidental to the Holder's acquisition of the contingent right to
acquire the Securities.  The Company further represents to the Holder that the
Company's decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
 
-10-

--------------------------------------------------------------------------------

 
(cc)           Transactions With Affiliates and Employees.  Except as set forth
in SEC Reports filed at least ten days prior to the date hereof, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
(dd)           Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(ee)           Independent Nature of the Purchasers.  The Company acknowledges
that the obligations of all persons acquiring securities from the Company under
the Transaction Documents are several and not joint with the obligations of any
other third party purchasers of the Company's securities, and they shall not be
responsible in any way for the performance of the obligations of any other third
party purchasers of the Company's securities.  The Holder and the Company agree
and acknowledge that (i) the decision of the Holders to enter into this
Agreement has been made (and the decision of the Holders to purchase the
Securities pursuant to this Agreement and the terms of the Notes will be made)
by the Holder independently of any other third party purchasers of the Company's
securities and (ii) no other third party purchasers of the Company's securities
have acted as agent for the Holder in connection with any of them making their
investment hereunder and that no such other third party purchasers will be
acting as agent of the Holder in connection with monitoring its investment
hereunder. Nothing contained herein or in any other Transaction Document or any
agreement of any such other third party purchaser, and no action taken by the
Holder pursuant hereto or any other third party purchaser pursuant thereto,
shall be deemed to constitute the Holders or any such other third party
purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Holders or any third party
purchasers are in any way acting in concert or as a group with respect to any
matters. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any of the other Transaction Documents, and it shall not be necessary
for any such other third party purchasers to be joined as an additional party in
any proceeding for such purpose. To the extent that any such other third party
purchasers purchase the same or similar securities as a Holder hereunder or on
the same or similar terms and conditions or pursuant to the same or similar
documents, all such matters are solely in the control of the Company, not the
action or decision of the Holder, and would be solely for the convenience of the
Company and not because it was required or requested to do so by the Holder or
any such other third party purchaser.
 
3.2           Representations and Warranties of the Holder.  The Holder hereby
represents and warrants to the Company as follows:
 
(a)           Organization; Authority.  The Holder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  Entry into
this Agreement has been duly authorized by all necessary action on the part of
the Holder.  This Agreement has been duly executed and delivered by the Holder
and constitutes the valid and binding obligation of the Holder, enforceable
against it in accordance with its terms.
 
As of the date(s) the Holder acquires any Securities the Holder shall make the
following representation and warranties:


(b)           Investment Intent.  The Holder is acquiring the Securities as
principal for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Holder's right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws.
 
 
-11-

--------------------------------------------------------------------------------

 
(c)           Holder Status.  At the time the Holder elected to acquire the
Securities, it was, and at the date hereof it is, an "accredited investor" as
defined in Rule 501(a) under the Securities Act.
 
(d)           Experience of the Holder. The Holder, either alone or together
with its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Holder is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e)           Certain Trading Limitations.  The Holder agrees that beginning on
the date the Holder first learned of this transaction, and continuing until the
Required Effectiveness Date, it has not entered into and will not enter into any
Short Sales. For purposes of this Section 3.2(e), a "Short Sale" by the Holder
means a sale of Common Stock that is marked as a short sale and that is executed
at a time when the Holder has no equivalent offsetting long position in the
Common Stock.  For purposes of determining whether the Holder has an equivalent
offsetting long position in the Common Stock, all Common Stock and all Common
Stock that would be issuable upon conversion or exercise in full of all Options
then held by the Holder (assuming that such Options were then fully convertible
or exercisable, notwithstanding any provisions to the contrary, and giving
effect to any conversion or exercise price adjustments scheduled to take effect
in the future) shall be deemed to be held long by the Holder.
 
(f)           Rule 144.  The Holder acknowledges that the Securities must be
held indefinitely unless subsequently registered for resale under the Securities
Act or unless an exemption from such registration is available.  The Holder is
aware of the provisions of Rule 144 promulgated under the Securities Act which
permits limited resale of securities purchased in a private placement, subject
to the satisfaction of certain conditions, including, among other things, the
existence of a public market for the shares, the availability of certain current
public information about the Company, the resale occurring not less than one
year after a party has purchased and fully paid for the security to be sold, the
sale being effected through a "broker's transaction" or in a transaction
directly with a "market maker" and the number of shares being sold during any
three-month period not exceeding specified limitations.
 
(g)           Access to Information. The Holder has had an opportunity to
discuss the Company's business, management and financial affairs with its
management.  It has also had an opportunity to ask questions of officers of the
Company. The Holder understands that such discussions, as well as any written
information issued by the Company, did not contain any material non-public
information and were intended to describe certain aspects of the Company's
business and prospects. THE HOLDER UNDERSTANDS THAT ITS INVESTMENT IN THE
SECURITIES INVOLVES A HIGH DEGREE OF RISK.
 
(h)           No Governmental Review. The Holder understands that no United
States federal or state agency or any other government or governmental agency or
authority has passed upon or made any recommendation or endorsement of the
Securities.
 
(i)           Residency. The Holder is a resident of the State of Illinois.
 
(j)           Acknowledgment Regarding 5% Ownership of Company's Outstanding
Common Stock. The Holder acknowledges and agrees that if at any point in time
the Holder owns five percent (5%) or more of the Company's outstanding shares of
Common Stock, then said Holder may be subject to obligations, including the
filing of applicable documents, under the rules and regulations of the
Commission.
 
 
-12-

--------------------------------------------------------------------------------

 
ARTICLE IV
CONVERSION OF NOTES
 
4.1           Conversion of Notes.
 
(a)           At any time, at the Holder's election and prior to repayment in
full of the Loan, the Holder may, at any time, upon five (5) days' notice (the
"Conversion Notice") elect to convert all or any portion of its Note into shares
of the Company's Common Stock.
 
(b)           In the event the principal and interest due under this Note from
time to time, or any portion thereof, is to be converted, the Lender shall
surrender this Note to the Borrower during usual business hours together with
the Conversion Notice specifying that the Lender elects to convert this Note
into shares of Common Stock in accordance with the provisions of the Note and
this Agreement, the dollar amount to be converted into shares (the "Conversion
Amount") and specifying the name or names in which the shares to be issued upon
such conversion shall be held, together with the addresses and social security
numbers, in the case of natural persons, or federal employer identification
numbers, in the case of entities, of the persons so named.  The number of shares
of Common Stock to be issued upon the conversion of the amounts due under this
Note shall be calculated as follows, subject to adjustment as set forth in
Section 5.4 below:  the Conversion Amount shall be multiplied by (i) subject to
the following paragraph, .4286 and that amount shall be converted into shares at
$1.50 per share, (ii) .2857 and that amount shall be converted into shares at
$2.00 per share and (iii) .2857 and that amount shall be converted into shares
at $2.50 per share (each, "Conversion Prices"); provided, however, that if a
Conversion Price Adjustment Event has occurred, then the Conversion Price of the
.4286 traunch shall thereafter be $1.00 per share.
 
(c)           A "Conversion Price Adjustment Event" shall mean the failure on
the part of the Borrower, (i) within six (6) months of the date hereof, to
identify and hire either a Chief Executive Officer or a Chief Financial Officer
on terms acceptable to both the Borrower and at least the Required Lenders or
(ii) the failure of the Borrower, within six (6) months of the first date of
employment of the first to be hired of a Chief Executive Officer or a Chief
Financial Officer, to identify and hire on terms acceptable to the Borrower and
at least the Required Lenders a person to fill the position of Chief Executive
Officer or Chief Financial Officer, whichever was not previously filled.  
 
4.2           Delivery of Securities.
 
(a)           Upon conversion of the Note or any part thereof, the Company shall
promptly (but in no event later than the close of trading on the last of such
number of Trading Days as trades clear on United States markets or exchanges,
currently three (3) business days, after the Conversion Date (the "Settlement
Period")) issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate, a certificate for the Securities issuable upon such conversion, free
of restrictive legends unless a registration statement covering the resale of
the Securities and naming the Holder as a selling stockholder thereunder is not
then effective and the Securities are not freely transferable without volume
restrictions pursuant to Rule 144 under the Securities Act.  A "Trading Day" is
any day that the exchange or market upon which the Company's shares are traded
is open for trading.  The Holder, or any Person so designated by the Holder to
receive Securities, shall be deemed to have become holder of record of such
Securities as of the Conversion Date.  The Company shall, upon request of the
Holder, use its best efforts to deliver Securities hereunder electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions.  The Note shall only be cancelled when
it has been converted in full or repaid in full or some combination thereof.
 
 
-13-

--------------------------------------------------------------------------------

 
(b)           In addition to any other rights available to a Holder, if the
Company fails to deliver to the Holder a certificate representing Securities
upon conversion by the end of the Settlement Period, and if after end of the
Settlement Period the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Securities that the Holder anticipated receiving from the Company
(a "Buy-In"), then the Company shall, within the number of days then comprising
a Settlement Period following the date of the Holder's request, and in the
Holder's discretion, either (i) pay cash to the Holder in an amount equal to the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to issue such Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Stock and pay cash
to the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.
 
(c)           The Company's obligations to issue and deliver Securities in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of the
Securities.  Nothing herein shall limit a Holder's right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note  as required pursuant to the
terms hereof.
 
(d)           Notwithstanding the foregoing, the obligations of the Company
stated in this section shall be limited to covering the actual loss incurred by
the Holder for untimely delivery. However, the Company will retain the
obligation to deliver all shares as soon as possible.
 
4.3           Charges, Taxes and Expenses.   Issuance and delivery of
certificates for shares of Common Stock upon conversion of the Note shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for the Securities in a name other than that of
the Holder or an Affiliate thereof.  The Holder shall be responsible for all
other tax liability that may arise as a result of holding or receiving
Securities upon conversion hereof.
 
4.4           Certain Adjustments.  The number of Securities issuable upon
conversion of the Note and the Conversion Prices are subject to adjustment from
time to time as set forth in this Article IV.
 
(a)           Stock Dividends and Splits.  If the Company, at any time prior to
repayment of the Loan in full, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Pro Rata Distributions.  If the Company, at any time prior to
repayment of the Loan in full, distributes to holders of Common Stock (i)
evidence of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
"Distributed Property"), then the Company shall promptly provide the Holder with
notice of such Distributed Property.
 
 
-14-

--------------------------------------------------------------------------------

 
(c)           Fundamental Transactions.  If, at any time prior to repayment of
the Loan in full, (i) the Company effects any merger or consolidation of the
Company with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above) (in any such case, a "Fundamental Transaction"), then the Holder shall
have the right to receive, (i) upon conversion of the Note prior to or in
connection with the closing of the Fundamental Transaction, the same amount and
kind of securities, cash or property that is received by holders of Common Stock
or (ii) at the Holder’s request, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new
convertible note entitling the Holder to acquire an equity interest in the
Company or surviving entity in an amount equal to the Holder's pro rata position
in the Company prior to the transaction.  The aggregate Conversion Price for the
Note will not be affected by any such Fundamental Transaction, but the Company
shall apportion such aggregate Conversion Price in a reasonable manner
reflecting the relative value of Holder's interest in the Company before the
Fundamental Transaction and Holder's pro rata interest in the Company or
surviving entity after the Fundamental Transaction.  The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that any replacement security will be
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
 
(d)           Subsequent Equity Sales.
 
(i)           If from the date hereof through and prior to repayment of the Loan
in full, the Company or any Subsidiary issues additional shares of Common Stock
or rights, warrants, options or other securities or debt convertible,
exercisable or exchangeable for shares of Common Stock or otherwise entitling
any Person to acquire shares of Common Stock (collectively, "Common Stock
Equivalents") at an effective net price to the Company per share of Common Stock
(the "Effective Price") less than the Conversion Prices (as adjusted hereunder
to such date), then the Conversion Prices shall be reduced to equal the
Effective Price.  For purposes of this paragraph, in connection with any
issuance of any Common Stock Equivalents, (A) the maximum number of shares of
Common Stock potentially issuable at any time upon conversion, exercise or
exchange of such Common Stock Equivalents (the "Deemed Number") shall be deemed
to be outstanding upon issuance of such Common Stock Equivalents, (B) the
Effective Price applicable to such Common Stock shall equal the minimum dollar
value of consideration payable to the Company to purchase such Common Stock
Equivalents and to convert, exercise or exchange them into Common Stock (net of
any discounts, fees, commissions and other expenses), divided by the Deemed
Number, and (C) no further adjustment shall be made to the Conversion Price upon
the actual issuance of Common Stock upon conversion, exercise or exchange of
such Common Stock Equivalents.
 
(ii)           If from the date hereof through and prior to repayment of the
Loan in full, the Company or any Subsidiary issues Common Stock Equivalents with
an Effective Price or a number of underlying shares that floats or resets or
otherwise varies or is subject to adjustment based (directly or indirectly) on
market prices of the Common Stock (a "Floating Price Security"), then for
purposes of applying the preceding paragraph in connection with any subsequent
conversion, the Effective Price will be determined separately on each Conversion
Date and will be deemed to equal the lowest Effective Price at which any holder
of such Floating Price Security is entitled to acquire Common Stock on such
Conversion Date (regardless of whether any such holder actually acquires any
shares on such date).
 
(e)           Number of Shares.  Simultaneously with any adjustments to the
Conversion Price pursuant to paragraphs (a) or (d) of this Section, the number
of shares that may be purchased upon conversion of the Note shall be increased
proportionately, so that after such adjustment the aggregate Conversion Price
payable hereunder for the increased number of shares shall be the same as the
aggregate Conversion Price in effect immediately prior to such adjustment.
 
(f)           Calculations.  All calculations under this Article IV shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
 
-15-

--------------------------------------------------------------------------------

 
(g)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Article IV, the Company at its expense will promptly compute
such adjustment in accordance with the terms of the Note and this Agreement and
prepare a certificate setting forth such adjustment, including a statement of
the adjusted Conversion Price and adjusted number or type of shares or other
securities issuable upon conversion of the Note (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company's Transfer Agent.
 
(h)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least 10 calendar days
prior to the applicable record or effective date on which a Person would need to
hold Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to convert the Note
prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.
 
(i)           Exceptions to the Adjustment Provisions of this Article IV.
Notwithstanding the foregoing, the Company shall have the right to issue up to
an aggregate of one million (1,000,000) shares or options or warrants for share
of the Company's Common Stock which issuance or proposed issuances will not
result in an adjustment of the Holder's Conversion Price under the Note;
provided that (1) such shares, options and/or warrants are issued for the sole
purpose of employee compensation, (2) such issuance or proposed issuance is not
made to any executive or member of the board of directors of the Company as of
the date hereof and (3) the Company will provide the Holder with prior written
notice of such issuance or proposed issuance.
 
ARTICLE V
OTHER AGREEMENTS OF THE PARTIES
 
5.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities laws.  In connection with any
transfer of any of the Securities other than pursuant to an effective
registration statement or to the Company or pursuant to Rule 144(k), except as
otherwise set forth herein, the Company may require the transferor to provide to
the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration under the Securities
Act.  Notwithstanding the foregoing, the Company hereby consents to and agrees
to register on the books of the Company and with its transfer agent, without any
such legal opinion, any transfer of any of the Securities by the Holder to an
Affiliate of the Holder, provided that the transferee certifies to the Company
that it is an "accredited investor" as defined in Rule 501(a) under the
Securities Act.
 
 
-16-

--------------------------------------------------------------------------------

 
(b)           The Holder agrees to the imprinting, so long as is required by
this Section 5.1(b), of the following legend on any certificate evidencing
Securities:
 
NEITHER THESE SECURITIES NOR ANY SECURITIES INTO WHICH THESE SECURITIES MAY BE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.  NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES] MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.
 
In addition, the Holder acknowledges that each certificate for the Securities
shall bear any additional legend required by any other applicable domestic or
foreign securities or blue sky laws.
 
Certificates evidencing the Securities shall not be required to contain such
legend or any other legend (i) while a Registration Statement covering the
resale of the Securities is effective under the Securities Act, or (ii)
following any sale of the Securities pursuant to Rule 144, or (iii) if the
Securities are eligible for sale under Rule 144(k), or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the
Commission).  The Company shall cause its counsel to issue the legal opinion
included in the Transfer Agent Instructions to the Company's transfer agent on
the Effective Date.  Following the Effective Date or at such earlier time as a
legend is no longer required for certain Securities, the Company will no later
than three Trading Days following the delivery by the Holder to the Company or
the Company's transfer agent of a legended certificate representing such
Securities, deliver or cause to be delivered to the Holder a certificate
representing such Securities that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.
 
(c)           The Company acknowledges and agrees that the Holder may from time
to time pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement or other loan or financing
arrangement secured by the Securities and, if required under the terms of such
agreement, loan or arrangement, the Holder may transfer pledged or secured
Securities to the pledgees or secured parties, subject to the Company's consent
which shall not be unreasonably withheld.  Such a pledge or transfer would not
be subject to approval of the Company and no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the Holder's expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of the Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder.
 
5.2           Furnishing of Information.  As long as the Holder owns any of the
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  Upon the request of the Holder, the Company shall deliver to the
Holder a written certification of a duly authorized officer as to whether it has
complied with the preceding sentence. As long as the Holder owns any of the
Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Holder and make publicly available in
accordance with paragraph (c) of Rule 144 such information as is required for
the Holder to sell the Securities under Rule 144.  The Company further covenants
that it will take such further action as the Holder may reasonably request to
satisfy the provisions of Rule 144 applicable to the issuer of securities
relating to transactions for the sale of securities pursuant to Rule 144.
 
5.3           Financial Statements.  The Company shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, and shall furnish to the Holder or its
authorized representatives such information regarding the business affairs,
operations and financial condition of the Company, including, but not limited
to:
 
 
-17-

--------------------------------------------------------------------------------

 
(a)           as soon as available, and in any event, within ninety (90) days
after the close of each of its fiscal years, a copy of the annual audited,
compiled financial statements of the Company, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal year
then ended and such other information (including nonfinancial information) as
the Holder may request, in reasonable detail, prepared and certified by an
independent certified public accountant acceptable to the Holder, containing an
unqualified opinion;
 
(b)           as soon as available, and in any event, within forty-five (45)
days following the end of each fiscal quarter, a copy of the financial
statements of the Company regarding such fiscal quarter, including balance
sheet, statement of income and retained earnings, statement of cash flows for
the fiscal quarter then ended and such other information (including nonfinancial
information) as the Holder may request, in reasonable detail, prepared and
certified as accurate by the Company; and
 
(c)           as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of the financial statements of
the Company regarding such calendar month, including balance sheet, statement of
income and retained earnings, statement of cash flows for the calendar month
then ended and such other information (including nonfinancial information) as
the Holder may request, in reasonable detail, prepared and certified as accurate
by the Company.
 
5.4           Integration. The Company will not offer, sell or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) in a manner that would cause the offer and issuance of the
Securities to the Holder to fail to be entitled to the exemption from
registration afforded by Rule 506 of Regulation D and Section 4(2) of the
Securities Act or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.
 
5.5           Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.  In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
 
5.6           Securities Laws Disclosure; Publicity.  The Company shall, on or
before 9:00 a.m., Florida time, on December 8, 2006, issue a press release in
the form attached hereto as Schedule 5.6.  On the Closing Date, the Company
shall file a Current Report on Form 8-K with the Commission (the "8-K Filing")
describing the terms of the transactions contemplated by the Transaction
Documents, in the form required by the Exchange Act. Thereafter, the Company
shall timely file any filings and notices required by the Commission or
applicable law with respect to the transactions contemplated hereby and provide
copies thereof to the Holder promptly after filing.  Except with respect to the
8-K Filing (a copy of which will be provided to the Holder for its review as
early as practicable prior to its filing), the Company shall, at least one day
prior to the filing or dissemination of any disclosure required by this
paragraph, provide a copy thereof to the Holder for its review.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of the Holder,
or include the name of the Holder in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of the
Holder, except to the extent such disclosure (but not any disclosure as to the
controlling Persons thereof) is required by law or Trading Market regulations,
in which case the Company shall provide the Holder with prior notice of such
disclosure.  The Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents not
to, provide the Holder with any material nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
without the express prior written consent of the Holder. In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, the
Company shall make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material nonpublic information. The Holder
shall not have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure.  Subject to the foregoing, neither the Company nor the Holder
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of the Holder, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Each press
release disseminated during the 12 months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading.
 
-18-

--------------------------------------------------------------------------------

 
 
5.7           Reimbursement.  If the Holder and/or any of its Affiliates or any
officer, director, partner, controlling Person, member, manager, investment
advisor, employee or agent of the Holder or any of its Affiliates (each a
"Related Person") becomes involved in any capacity in any Proceeding brought by
or against any Person in connection with or as a result of the transactions
contemplated by the Transaction Documents (except per the indemnification
provisions set forth in Section 7.4 hereof), the Company will indemnify and hold
harmless the Holder and each Related Person for their reasonable legal and other
expenses (including the costs of any investigation, preparation and travel) and
for any Losses incurred in connection therewith which are determined by a court
of competent jurisdiction in a non-appealable order to have resulted from the
gross negligence, willful misconduct or fraud of the Company or its
Affiliates.  In addition, the Company shall indemnify and hold harmless the
Holder and Related Person from and against any and all Losses arising out of or
relating to any breach by the Company of any representation, warranty or
covenant made by the Company in this Agreement or any other Transaction
Document, or any allegation by a third party that, if true, would constitute
such a breach.  The conduct of any Proceedings for which indemnification is
available under this paragraph shall be governed by Section 7.4(c)
below.  Subject to Section 7.4 below, the indemnification obligations of the
Company under this paragraph shall be in addition to any liability that the
Company may otherwise have and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Holder and
any such Related Persons.  The Company also agrees that neither the Holder nor
any Related Person shall have any liability to the Company or any Person
asserting claims on behalf of or in right of the Company in connection with or
as a result of the transactions contemplated by the Transaction Documents,
except to the extent that any Losses incurred by the Company result from the
gross negligence or willful misconduct of the Holder or Related Person in
connection with such transactions. If the Company breaches its obligations under
any Transaction Document, then, in addition to any other liabilities the Company
may have under any Transaction Document or applicable law, the Company shall pay
or reimburse the Holder on demand for all costs of collection and enforcement
(including reasonable attorneys fees and expenses).  Without limiting the
generality of the foregoing, the Company specifically agrees to reimburse the
Holder for all costs of enforcing the indemnification obligations in this
paragraph as determined by a court of competent jurisdiction in a final judgment
not subject to appeal or review.  Notwithstanding anything to the contrary
contained in this Section 5.8 to the contrary, this Section 5.8 shall not
provide any Person with any additional remedy for any claim provided by the
provisions of Section 6.4 hereof.
 
ARTICLE VI
CONDITIONS
 
6.1           Conditions Precedent to the Obligations of the Holder.  The
obligation of the Holder to acquire the Securities at the Closing is subject to
the satisfaction or waiver by the Holder, at or before the Closing, of each of
the following conditions:
 
(a)           Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing as though made on and as
of such date; and
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
6.2           Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to sell the Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:
 
 
-19-

--------------------------------------------------------------------------------

 
(a)           Representations and Warranties.  The representations and
warranties of the Holder contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
 
(b)           Performance.  The Holder shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Holder at or prior to the Closing; and
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated,
endorsed or threatened or be pending by or before any governmental authority of
competent jurisdiction which prohibits or threatens to prohibit the consummation
of any of the transactions contemplated by this Agreement and the agreements
attached as exhibits hereto.
 
ARTICLE VII
REGISTRATION RIGHTS
 
7.1           Registration Statement
 
(a)           As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415.  The
Registration Statement shall be on Form S-1 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-1, in which
case such registration shall be on another appropriate form in accordance
herewith as the Holder may consent in writing) and shall contain (except if
otherwise directed by the Holder) the "Plan of Distribution" attached hereto as
Exhibit B.
 
(b)           The Company shall use commercially reasonable efforts to cause the
Registration Statement to be declared effective by the Commission as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of (i) the date when all Registrable Securities covered by such
Registration Statement have been resold either under the Registration Statement
or pursuant to Rule 144, and (ii) the date on which all Registrable Securities
may be sold without restriction or limitation pursuant to paragraph (k) of Rule
144 ("Effectiveness Period").
 
(c)           The Company shall notify the Holder in writing promptly (and in
any event within one Trading Day) after receiving notification from the
Commission that the Registration Statement has been declared effective.
 
(d)           Commencing upon the occurrence of any Event (as defined below) and
until the applicable Event is cured, as partial relief for the damages suffered
therefrom by the Holder (which remedy shall not be exclusive of any other
remedies available under this Agreement, at law or in equity), the Company shall
pay upon the occurrence of such Event and on every monthly anniversary thereof
to the Holder an amount in cash, as damages and not as a penalty, the amount of
Holder's Pro Rata Share of Twenty Thousand Dollars ($20,000), in each case,
prorated for any partial month.  Any amounts payable pursuant to the preceding
sentence are payable, at the Company's election, up to one-half in shares of
Common Stock.  The payments to which the Holder shall be entitled pursuant to
this Section 7.1(d) are referred to herein as "Event Payments".  Any Event
Payments payable pursuant to the terms hereof shall apply on a pro rata basis
for any portion of a month prior to the cure of an Event.  In the event the
Company fails to make Event Payments in a timely manner, such Event Payments
shall bear interest at the rate of twelve percent (12%) per annum (prorated for
partial months) until paid in full.
 
 
-20-

--------------------------------------------------------------------------------

 
For such purposes, each of the following shall constitute an "Event":
 
(i)           the Registration Statement is not filed on or prior to the Filing
Date or is not declared effective on or prior to the Required Effectiveness
Date;
 
(ii)           after the Effective Date, the Commission issues a stop order
which has the effect of suspending the Holder's right to sell Registrable
Securities under the Registration Statement (or a subsequent Registration
Statement filed in replacement thereof) and such suspension is not waived or
lifted for five or more Trading Days (whether or not consecutive);
 
(iii)           after the Effective Date, any Registrable Securities covered by
such Registration Statement are not listed on an Eligible Market;
 
(iv)           the Common Stock is not listed or quoted, or is suspended from
trading, on an Eligible Market for a period of five (5) Trading Days (which need
not be consecutive Trading Days) in any twelve (12) month period; or
 
(v)           the Company fails to have available a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock
available to issue Securities upon any conversion of the Loan or, at any time
following the Effective Date, any Shares are not listed on an Eligible Market.
 
Notwithstanding the foregoing, no Event may be deemed to occur entitling the
Holder to an Event Payment or other relief if the Event occurs after the Holder
has disposed of all of its Registrable Securities. Upon written request of the
Company, Holder agrees to inform the Company of the amount of Registrable
Securities is holds from time to time, which shall be held by the Company in
strictest confidence.


(e)           The Company shall not, prior to the Effective Date of the
Registration Statement, prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities; provided, however that
the Company may file such a registration statement provided that not less than
50% of Holder's Registrable Securities may be included in such registration
statement.
 
7.2           Registration Procedures.  In connection with the Company's
registration obligations hereunder, the Company shall:
 
(a)           Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment, or not less
than one Trading Day for any supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall (i) furnish to the Holder copies of all such documents proposed to
be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of the Holder for up to
three Trading Days, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of counsel, to conduct a reasonable
investigation within the meaning of the Securities Act.
 
 
-21-

--------------------------------------------------------------------------------

 
(b)           (i)  Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, and in any event within ten days, to
any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and as promptly as reasonably possible
provide the Holder true and complete copies of all correspondence from and to
the Commission relating to the Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holder thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.
 
(c)           Notify the Holder and the Holder's Counsel of the Registrable
Securities to be sold as promptly as reasonably possible, and (if requested by
any such Person) confirm such notice in writing no later than one Trading Day
thereafter, of any of the following events: (i) the Commission notifies the
Company whether there will be a "review" of any Registration Statement; (ii) the
Commission comments in writing on any Registration Statement (in which case the
Company shall deliver to the Holder a copy of such comments and of all written
responses thereto); (iii) any Registration Statement or any post-effective
amendment is declared effective; (iv) the Commission or any other Federal or
state governmental authority requests any amendment or supplement to any
Registration Statement or Prospectus or requests additional information related
thereto; (v) the Commission issues any stop order suspending the effectiveness
of any Registration Statement or initiates any Proceedings for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Registration Statement become
ineligible for inclusion therein or any statement made in any Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(d)           Use its commercially reasonable efforts to avoid the issuance of
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of any Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as possible.
 
(e)           Furnish to the Holder and the Holder's Counsel, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.
 
(f)           Promptly deliver to the Holder and the Holder's Counsel, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request.  The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the Holder in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g)           In the time and manner required by each Trading Market on which
the Company's shares are listed, (i) prepare and file with such Trading Market
an additional shares listing application covering all of the Registrable
Securities; (ii) take all steps necessary to cause such Registrable Securities
to be approved for listing on each Trading Market on which the Company's shares
are listed as soon as possible thereafter; (iii) provide to the Holder evidence
of such listing; and (iv) maintain the listing of such Registrable Securities on
such Trading Market or another Eligible Market.
 
 
-22-

--------------------------------------------------------------------------------

 
(h)           Prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with a the
Holder and the Holder's Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as the Holder requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement.
 
(i)           Cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as the Holder may request.
 
(j)           Upon the occurrence of any event described in Section 7.2(c)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(k)           Cooperate with any reasonable due diligence investigation
undertaken by the Holder in connection with the sale of Registrable Securities,
including, without limitation, by making available any documents and
information; provided that the Company will not deliver or make available to the
Holder material, nonpublic information unless the Holder specifically requests
in advance to receive material, nonpublic information in writing.
 
(l)           Comply with all applicable rules and regulations of the
Commission.
 
7.3           Registration Expenses.  The Company shall pay (or reimburse the
Holder for) all reasonable fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the Commission, any Trading Market and in
connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Holder),
(c) messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for the Company, (e) fees and expenses of all other Persons retained by
the Company in connection with the consummation of the transactions contemplated
by this Agreement, and (f) all listing fees to be paid by the Company to the
Trading Market.
 
 
-23-

--------------------------------------------------------------------------------

 
7.4           Indemnification
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
the Holder, the officers, directors, partners, members, managers, agents,
brokers (including brokers who offer and sell Registrable Securities as
principal as a result of a pledge or any failure to perform under a margin call
of Common Stock), investment advisors, employees, representatives and agents of
each of them, each Person who controls the Holder (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, managers, agents, employees, representatives and
investment advisors of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review), arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (i)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding the Holder furnished in
writing to the Company by the Holder or its authorized agent expressly for use
therein, or to the extent that such information relates to the Holder or the
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by the Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 7.2(c)(v)-(vii), the use by the Holder of an
outdated or defective Prospectus after the Company has notified the Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
the Holder of the Advice contemplated in Section 7.5.  The Company shall notify
the Holder promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.  Notwithstanding the foregoing, to the extent the Holder suffers
any Losses pursuant to the occurrence of an Event under Section 7.1(d), the
Holder shall only be entitled to make a claim under this Section 7.4 for Losses
not covered by the Event Payments.
 
(b)           Indemnification by the Holder. The Holder shall indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising solely out of any untrue statement of a material fact contained in the
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by the Holder
or its authorized agent to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding the Holder
furnished in writing to the Company by the Holder expressly for use therein, or
to the extent that such information relates to the Holder or the Holder's
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by the Holder or its authorized agent expressly
for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in Section 7.2(c)(v)-(vii), the use
by the Holder of an outdated or defective Prospectus after the Company has
notified the Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by the Holder of the Advice contemplated in Section
7.5.  In no event shall the liability of the Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by the Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.
 
(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
"Indemnified Party"), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the "Indemnifying Party") in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
 
-24-

--------------------------------------------------------------------------------

 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised in writing by counsel that a conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party).  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) the
reimbursement of which is the responsibility of the Indemnifying Party
hereunder, shall be paid to the Indemnified Party, promptly after it is
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review that such Indemnified Party is entitled to indemnification
hereunder.
 
(d)           Contribution.  If a claim for indemnification under Section 7.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 7.4(c),
any reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 7.4(d), the Holder
shall not be required to contribute any amount in excess of the amount by which
the proceeds actually received by the Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that the
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
7.5           Dispositions.  The Holder agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.  The Holder further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections
7.2(c)(v), (vi) or (vii), the Holder will discontinue disposition of such
Registrable Securities under the Registration Statement until the Holder's
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 7.2(j), or until it is advised in writing (the
"Advice") by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.  The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
 
 
-25-

--------------------------------------------------------------------------------

 
7.6           No Piggyback on Registrations. Except as set forth on Schedule
7.6, neither the Company nor any of its security holders (other than the Holder
in such capacity pursuant hereto) may include securities of the Company in the
Registration Statement other than the Registrable Securities, and the Company
shall not after the date hereof enter into any agreement providing any such
right to any of its security holders.
 
7.7           Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities which then remain unused and the Company shall determine
to prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall send to the Holder
written notice of such determination and if, within fifteen days after receipt
of such notice, the Holder shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities the Holder requests to be registered.
 
ARTICLE VIII
OTHER RIGHTS


8.1           Pre-Emptive Rights.  The Holder, along with all of the other
holders of Registrable Securities, shall have the right to subscribe for any
equity securities or securities convertible or exchangeable into equity
securities now or hereafter authorized which the Company proposes to issue or
sell ("New Securities"), and such right shall be exercisable by the Holder or
its assignees; provided,however, that this Section 8.1 shall not apply to (a)
the issuance of Common Stock upon the exercise of any securities outstanding on
the date hereof, (b) equity securities issued in connection with acquisitions of
businesses or assets by the Company approved by the Board, (c) the issuance of
options or awards made pursuant to the Stock Option Plan or the issuance of
Common Stock upon exercise of such options or (d) equity securities issued to
the Holder after the date hereof (so as to avoid double counting
hereunder).  The Company shall give the Holder not less than five days' written
notice (an "Offer Notice") of any issuance or sale.  The Offer Notice shall
reflect the terms of the issuance or sale and state that the other parties to
the transaction are firmly committed to the acquisition of the shares subject
only to the Holder's right to participate as set forth in this Section 8.1.  If
the Holder desires to acquire the offered securities, the Holder shall provide
readily available funds in accordance with the terms set forth in the Offer
Notice.  If the Holder fails to exercise its rights pursuant to this Section
8.1, the Company shall be entitled to sell such New Securities which Holder did
not elect to purchase during the 35 days following the date of the Offer Notice
on terms and conditions set forth in the Offer Notice to the Holder.  Any New
Securities offered or sold by the Company to any Person after such 35-day period
must be re-offered to the Holder pursuant to the terms of this Section 8.1.
 
8.2           Participation Rights.  Prior to any Transfer of Common Stock
(other than a Permitted Transfer not covered by this Section 8.2) by a
Designated Stockholder or any holder of Registrable Securities, including the
Holder (each, a "Selling Stakeholder"), such person or his or her or its agent
shall deliver a written notice (the "Sale Notice") to the "Notice Parties"
(defined as such of the Designated Stockholders and the holders of Registrable
Securities that are not the Selling Stakeholder in each case), specifying in
reasonable detail the identity of the prospective transferee(s), the number of
shares to be transferred and the terms and conditions of the Transfer, including
a price per share for the shares of Common Stock proposed to be Transferred
(which notice may be the same notice and given at the same time as the Offer
Notice under Section 8.1).  The Notice Parties may elect to participate in any
contemplated Transfer of Common Stock by a Selling Stakeholder, at the same
price per share and on the same terms by delivering written notice to the
Selling Stakeholder within five (5) days after delivery of the Sale Notice (the
"Tag Along Election Period").  If, during the Tag Along Election Period, a
Notice Party has elected to participate in such Transfer, then, subject to the
requirements of the preceding sentence, the Selling Stakeholder and the Notice
Parties electing to participate shall each be entitled to sell in the
contemplated Transfer, at the same price and on the same terms per share, a
number of shares of Common Stock determined as follows: (i) first, each shall be
entitled to Transfer up to the same proportion of its shares of Common Stock
(determined on an as if converted basis) as the Selling Stakeholder proposes to
sell; and (ii) second, the Selling Stakeholder may Transfer any remaining shares
of Common Stock as the transferee will accept on the same terms.
 
 
-26-

--------------------------------------------------------------------------------

 
None of the Holder or any Designated Stockholder shall transfer any of its
Common Stock to any prospective transferee if such prospective transferee(s)
declines to allow the participation of the others.  Each Designated Stockholder
and holders of Registrable Securities transferring Common Stock pursuant to this
Section 8.2 shall pay its proportional share (based on the number of shares of
Common Stock to be sold) of the expenses incurred by such Person in connection
with such transfer and shall be obligated to join on a pro rata basis (based on
the number of shares of Common Stocks to be sold) in any indemnification or
other obligations that the Selling Stakeholder agrees to provide in connection
with such transfer (other than any such obligations that relate specifically to
a particular Selling Stakeholder such as indemnification with respect to
representations and warranties given by a Selling Stakeholder regarding such
person's title to and ownership of Common Stock.
 
8.3           Permitted Transfer.  The restrictions set forth in Section 8.2
shall not apply with respect to any Transfer of Company Securities by any
Designated Stockholder pursuant to applicable laws of descent and distribution
or among such Person's Family Group (as defined below) (collectively referred to
herein as "Permitted Transferees") or to redemptions or repurchases of Common
Stock; provided that the restrictions contained in Section 8.2 shall continue to
be applicable to the Common Stock transferred by a Designated Stockholder after
any such Transfer and provided further that the transferees of such Common Stock
shall have agreed in writing to be bound by the provisions of this Agreement
affecting the Common Stock so transferred. For purposes of this Agreement,
"Family Group" means, with respect to any Designated Stockholder, such
Designated Stockholder's spouse and descendants (whether natural or adopted),
any trust solely for the benefit of the Designated Stockholder and/or the
Designated Stockholder's spouse and/or descendants or an entity of which the
Designated Shareholder and/or his or her Family Group owns at least a majority
equity and economic interest in such entity; provided however that such Family
Group ownership shall not be used to accomplish a transaction with a third party
that this the restrictions on transfer in this agreement are otherwise intended
to prohibit.  Each Designated Stockholder shall give the Holder and the Company
30 days' prior written notice of any Transfers to Permitted Transferees.
 
8.4           Co-Investment Rights.
 
(a)           If at any time the Company intends to issue New Securities and the
Holder has not exercised its rights under Section 8.1, then the Company shall
deliver to the Holder along with all of the other holders of Registrable
Securities 30 days' prior written notice of such New Securities ("Co-Investment
Notice").  Such Co-Investment Notice shall describe the terms and conditions of
the offering of New Securities.  Upon receipt of such Co-Investment Notice, the
Holder shall have the right ("Co-Investment Right"), but not the obligation, to
purchase the Holder's Pro Rata Share of the New Securities on the same terms and
conditions offered or to be offered (for purposes of such calculation, fractions
shall be rounded down to the nearest whole number if such fraction is less than
0.5, and rounded up to the nearest whole number if such fraction is equal to or
greater than 0.5).  Thereafter, subject to Section 8.4(b), any remaining New
Securities may be offered to such third parties as the Company desires.
 
(b)           If the offering of New Securities is not completed within 180 days
following the date of the Investment Notice, the New Securities will be required
to be reoffered to the Holder in accordance with Section 8.4(a).
 
(c)           The rights granted pursuant to Section 8.4 hereof shall not apply
to:  (a) issuances of additional Common Stock or rights thereto pursuant to the
Stock Option Plan or (b) issuances of Common Stock or other Company securities
in acquisition transactions, or (c) securities issued pursuant to the Stock
Option Plan.
 
8.5           Board of Directors.  The Holder shall have the right to nominate
and the Designated Stockholders agree to vote in favor of two directors
nominated by the Holder to serve from time to time.
 
 
-27-

--------------------------------------------------------------------------------

 
8.6           Observation Rights.  The Holder shall have the right to have
present at each telephonic meeting and all in-person meetings of the Company's
board of directors up to two representatives of its choosing on and after the
date hereof.  Such persons, which initially shall be Mark Radzik and Brian
Boorstein, shall receive notice of the meetings to which the directors are
entitled and shall receive, at the same time when such materials are sent to the
directors, all information provided to the directors in connection with a
meeting or relating to the Company.  In the event the Company's board is
considering acting by written consent, the Holder's designee shall receive the
notice, form of consent and related materials concurrently with the same being
provided to the directors.  The Company shall reimburse the Holder for all of
one of its designees' reasonable expenses in attending not less than two
in-person board meetings in any 12 month period.
 
8.7           Right of First Refusal on Additional Financings or
Refinancings.  The Company shall first offer to the holders of Registrable
Securities the opportunity to refinance the Loan or to enter into additional
financing arrangements.  Such holders shall have 10 business days within which
to advise the Company of their participation in any refinancing.
 
8.8           Negative Covenants.
 
(a)           Subsidiaries; Transfer; Merger.  The Company shall not form any
subsidiaries, and shall not, either directly or indirectly, merge, consolidate,
sell, transfer, license, lease, encumber or otherwise dispose of all or any part
of its property or business or all or any substantial part of its assets, or
sell or discount (with or without recourse) any of its Promissory Notes, Chattel
Paper, Payment Intangibles or Accounts, except Inventory in the ordinary course
of business.
 
(b)           Issuance of Stock Interests.  Except as required pursuant to and
in accordance with the terms of that certain settlement agreement between the
Company and Mr. Michael Pringle dated November 30, 2006, the Company shall not,
either directly or indirectly, issue or distribute any additional capital stock
or other securities of the Company.
 
(c)           Change of Legal Status; Organizational Documents.  The Company
shall not change its name, its organizational identification number, if it has
one, its type of organization, its jurisdiction of organization or other legal
structure.  The Company shall not amend any of its articles or bylaws or any
agreements among its stockholders and shall not alter the present size of its
board of directors, which has been set by resolution of the board of directors
at six members.
 
(d)           Distributions.  The Company shall not, either directly or
indirectly, purchase or redeem any shares of its stock, or declare or pay any
dividends (other than stock dividends), whether in cash or otherwise, or set
aside any funds for any such purpose or make any distribution to its
shareholders.


The rights pursuant to this Article VIII shall terminate upon the later to occur
of the repayment in full of the loan pursuant to the Loan Agreement.
 
 
-28-

--------------------------------------------------------------------------------

 
ARTICLE IX
MISCELLANEOUS
 
9.1           Termination. This Agreement may be terminated by the Company or
the Holder, by written notice to the other parties, if the Closing has not been
consummated by the third Trading Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
 
9.2           Fees and Expenses.  The Holder shall be entitled to reimbursement
of costs and expenses incurred in connection with the transactions covered in
the Transaction Documents which amount shall be payable solely from the Closing
proceeds and paid to the Holder at Closing.  Except as expressly set forth in
the Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the issuance of the Securities.
 
9.3           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the parties will execute
and deliver to each other such further documents as may be reasonably requested
in order to give practical effect to the intention of the parties under the
Transaction Documents.
 
9.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 9.4 prior to 4:30 p.m. (Chicago time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 4:30
p.m. (Chicago time) on any Trading Day, (c) the Trading Day following the date
of deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses and facsimile numbers for such notices and communications are those
set forth on the signature page hereto, or such other address or facsimile
number as may be designated in writing hereafter, in the same manner, by the
Company or the Holder.
 
9.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Holder or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
9.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
9.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Holder. The Holder may assign
its rights under this Agreement to any Person to whom the Holder assigns or
transfers any of the Securities, provided such transferee agrees in writing to
be bound, with respect to the transferred Securities, by the provisions hereof
that apply to the Holder, and subject to the Company's approval, which shall not
be unreasonably withheld.  Notwithstanding anything to the contrary herein, the
Securities may be assigned to any Person in connection with a bona fide margin
account or other loan or financing arrangement secured by such Securities.
 
9.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Related Person is an intended third party
beneficiary of Section 5.8 and each Indemnified Party is an intended third party
beneficiary of Section 7.4 and (in each case) may enforce the provisions of such
Sections directly against the parties with obligations thereunder.
 
 
-29-

--------------------------------------------------------------------------------

 
9.9           Governing Law; Venue; Waiver Of Jury Trial.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS. THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF CHICAGO, COUNTY OF COOK FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT
BY THE COMPANY OR THE HOLDER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR THE HOLDER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY AND THE HOLDER HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.
 
9.10           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery and/or
exercise of the Securities, as applicable.
 
9.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
9.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
9.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Holder exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then the Holder may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
9.14           Replacement of Securities.  If any certificate or instrument
evidencing any of the Securities is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.
 
9.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Holder and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate and agree to waive any requirement that the Holder post a bond
or other security in connection with any such proceeding seeking specific
performance.
 
 
-30-

--------------------------------------------------------------------------------

 
9.16           Payment Set Aside.  To the extent that the Company makes a
payment or payments to the Holder hereunder, or the Holder enforces or exercises
its rights hereunder or thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company by a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
9.17           Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
9.18           Independent Nature of the Purchasers’ Obligations and
Rights.  The Company acknowledges that the obligations of all persons acquiring
securities from the Company under the Transaction Documents are several and not
joint with the obligations of any other third party purchasers of the Company's
securities, and they shall not be responsible in any way for the performance of
the obligations of any other third party purchasers of the Company's
securities.  The Holder and the Company agree and acknowledge that (i) the
decision of the Holders to enter into this Agreement has been made (and the
decision of the Holders to purchase the Securities, if ever, will be made) by
the Holder independently of any other third party purchasers of the Company's
securities and (ii) no other third party purchasers of the Company's securities
have acted as agent for the Holder in connection with any of them making their
investment hereunder and that no such other third party purchasers will be
acting as agent of the Holder in connection with monitoring its investment
hereunder. Nothing contained herein or in any other Transaction Document or any
agreement of any such other third party purchaser, and no action taken by the
Holder pursuant hereto or any other third party purchaser pursuant thereto,
shall be deemed to constitute the Holders or any such other third party
purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Holders or any third party
purchasers are in any way acting in concert or as a group with respect to any
matters.  The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any of the other Transaction Documents, and it shall not be necessary
for any such other third party purchasers to be joined as an additional party in
any proceeding for such purpose. To the extent that any such other third party
purchasers purchase the same or similar securities as a Holder hereunder or on
the same or similar terms and conditions or pursuant to the same or similar
documents, all such matters are solely in the control of the Company, not the
action or decision of the Holder, and would be solely for the convenience of the
Company and not because it was required or requested to do so by the Holder or
any such other third party purchaser.
 




 [SIGNATURE PAGES TO FOLLOW]


 
-31-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Acquisition
and Investor Rights Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
GRANITE CREEK FLEXCAP I, L.P.


By:           __________________________
Name:                      __________________________
Title:                      __________________________
 
Address for Notice:
 
222 West Adams, Suite 1980
Chicago, Illinois
Facsimile No.: (312) 726-5797
Telephone No.: (312) 726-5766
Attn:  Mark Radzik
 
With a copy to:
 
Pedersen & Houpt
161 North Clark Street, Suite 3100
Chicago, IL 60601
Facsimile No.: (312) 641-6895
Telephone No.: (312) 641-6888
Attn:  Susan M. Hermann


MEDIRECT LATINO INC.
 


 
By:  __________________________
Its:  ___________________________
Name:  ________________________
 


 
-32-

--------------------------------------------------------------------------------

 
WITH RESPECT TO SECTION 8.5 ONLY:




__________________________________________
Raymond J. Talarico




__________________________________________
Debra L. Towsley
 
Address for Notice:
 
2102 West Atlantic Boulevard
Suite 101
Pompano Beach, Florida   33069
Facsimile No.: (954) 321-3542
Telephone No.: (954)321-3540
Attn: Raymond J. Talarico


With a copy to:


Howard A. Caplan, Attorney, P.A.
6260 Dupont Station Court, Suite C
Jacksonville, FL  32217
Facsimile No.: (904) 256-0051
Telephone No.: (904) 256-3333


 
-33-

--------------------------------------------------------------------------------

 
 